COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                    §

                                                    §
                                                                      No. 08-22-00057-CR
  IN RE: SHANNON MARK DOUTHIT,
                                                    §
                                                                AN ORIGINAL PROCEEDING
                          Relator.
                                                    §
                                                                       IN MANDAMUS
                                                    §



                                            OPINION

          Relator Shannon Mark Douthit filed a pro se mandamus petition against the 394th District

Court, alleging that the trial court abused its discretion by denying his “Motion to Modify Sentence

And/Or Retrospective Sentencing/Competency Hearing. The petition for writ of mandamus is

denied.

          Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel performance of a ministerial duty, and where the relator has no adequate remedy by appeal.

In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding). The burden is on relator to show

he is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317 (Tex.

2005)(orig. proceeding). In seeking to compel a ruling from the trial court, the relator has a right

to a ruling, but mandamus may not be used to compel the trial court to rule a certain way on a

matter in which it is exercising its judicial discretion. State ex rel. Young v. Sixth Judicial Dist. Ct.
of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). After reviewing the

mandamus petition and record, we conclude that Relator has failed to show that he is entitled to

mandamus relief. Accordingly, we deny the petition for writ of mandamus.


June 8, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2